Name: Decision No 1/95 of the EC-Cyprus Association Council of 22 December 1995 derogating from the provisions concerning the definition of the concept of 'originating products' laid down in the Agreement establishing an association between the European Economic Community and the Republic of Cyprus
 Type: Decision
 Subject Matter: executive power and public service;  Europe;  European construction;  international trade;  leather and textile industries
 Date Published: 1995-12-30

 Avis juridique important|21995D1230(07)Decision No 1/95 of the EC-Cyprus Association Council of 22 December 1995 derogating from the provisions concerning the definition of the concept of 'originating products' laid down in the Agreement establishing an association between the European Economic Community and the Republic of Cyprus Official Journal L 326 , 30/12/1995 P. 0063 - 0066DECISION No 1/95 OF THE EC-CYPRUS ASSOCIATION COUNCILof 22 December 1995derogating from the provisions concerning the definition of the concept of originating products laid down in the Agreement establishing an association between the European Economic Community and the Republic of Cyprus(95/576/EC)THE EC-CYPRUS ASSOCIATION COUNCIL, Having regard to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus (1), signed at Brussels on 19 December 1972, hereinafter referred to as 'the Agreement', Having regard to the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation annexed to the Additional Protocol to the said Agreement (2), and in particular Article 25 thereof, Whereas it was agreed, in the Joint Declaration by the Contracting Parties concerning the rules of origin, attached to the Final Act of the Protocol laying down the conditions and procedures for the implementation of the second stage of the Agreement establishing an association between the European Economic Community and the Republic of Cyprus and adapting certain provisions of the Agreement (3), which was signed at Luxembourg on 19 October 1987 and entered into force on 1 January 1988, that the Community and the EC-Cyprus Association Council would, once the said Protocol had entered into force, take a decision on additional Cypriot requests for derogations from the rules of origin applicable to products under heading Nos 6102 and 6103 of the Common Customs Tariff, introduced as from 1 January 1988 for headings Nos 6204, 6205 and 6206 of the Combined Nomenclature (CN); Whereas a derogation from the relevant provisions concerning the definition of the concept of originating products for the goods in question was granted to Cyprus for a period of two years by Decision No 1/89 of 28 July 1989 (4) of the EC-Cyprus Association Council; whereas the said derogation was prolonged for two further periods of two years by Decision No 1/91 of 19 December 1991 (5) and Decision No 1/94 of 14 February 1994 (6) of the EC-Cyprus Association Council; Whereas the reasons for Decision No 1/89 remain valid; whereas it is consequently desirable to prolong the said derogation for a further period of two years, HAS DECIDED AS FOLLOWS: Article 1By way of derogation from Article 3 (1) of the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation, products listed in Annex I to this Decision and manufactured in Cyprus shall, within the limits of the quantities indicated and under the conditions set out below, be considered as originating products for the purposes of the Agreement. Article 21. For the purposes of Article 1, products listed in Annex I shall be considered as originating in Cyprus provided that, as a result of working or processing carried out in Cyprus, the products obtained are classified under a tariff heading other than that covering each of the materials worked or processed. 2. Notwithstanding paragraph 1, the manufacture of garments from parts of garments falling within CN code 6217 90 00 shall not be considered as sufficient working or processing, unless the parts have been obtained in the Community from fabric cut to size and are covered by a supplier's declaration made out on an invoice or other accompanying document, of which a specimen is given in Annex III. Article 3Materials not originating in Cyprus or in the Community and used for the manufacture of the products referred to in Article 1 shall not be eligible for any form of drawback, exemption from customs duties or charges having equivalent effect to customs duties, with the exception of any amounts exceeding the corresponding duties of the Common Customs Tariff. Article 4Movement certificates EUR 1 issued pursuant to this Decision shall be endorsed: 'DEROGATION - DECISION No 1/95DEDUCTION COMMUNITY QUOTA'in the box marked 'remarks', in one of the languages in which the Agreement is drawn up. Article 5The competent authorities of Cyprus shall send the Commission monthly statements of Cypriot imports and exports of fabrics listed in Annex II. Article 6This Decision shall enter into force the day on which it is adopted. This Decision shall apply for a period of two years, as from 28 July 1995. Done at Brussels, 22 December 1995. For the Association CouncilThe PresidentL. ATIENZA SERNA(1) OJ No L 133, 21. 5. 1973, p. 2. (2) OJ No L 339, 28. 12. 1977, p. 2. (3) OJ No L 393, 31. 12. 1987, p. 2. (4) OJ No L 230, 8. 8. 1989, p. 3. (5) OJ No L 372, 31. 12. 1991, p. 37. (6) OJ No L 53, 24. 2. 1994, p. 19. ANNEX I >TABLE> ANNEX II >TABLE> ANNEX III DECLARATION FOR PRODUCTS NOT HAVING PREFERENTIAL ORIGIN STATUS >START OF GRAPHIC>I, the undersigned, declare that the goods listed on this invoice . (1) were produced in . (2) and incorporate the following components or materials which do not have Community origin for preferential trade: . (3) . (4) . (5) . . . . . . . (6) I undertake to make available to the customs authorities any additional evidence they may require. . (7). (8) . (9) Note: The text inside the box suitably completed in conformity with the footnotes below, constitutes a supplier's declaration. The footnotes do not have to be reproduced. (1) - If only some of the goods listed in the invoice are concerned, they should be clearly indicated or marked and this mark entered on the declaration as follows: 'Listed on this invoice and marked . . . . . . . . . . . . . . . . . ., were produced . . . . . . . . . . . . . . . . . .'. - If a document other than the invoice or an Annex to the invoice is used, the name of the document concerned shall be mentioned instead of the word 'invoice'. (2) The Community or Member State. (3) Description is to be given in all cases. The description must be adequate and should be sufficiently detailed to allow the tariff classification of the goods concerned to be determined. (4) Customs values to be given only if required. (5) Country of origin to be given only if required. The origin to be given must be a preferential origin, all other origins to be given as 'third' country. (6) 'And have undergone the following processing in (the Community) (Member State) . . . . . . . . . . . . . . . . . .' to be added with a description of the processing carried out if this information is required. (7) Place and date. (8) Name and function in company. (9) Signature. >END OF GRAPHIC>